Cook, J.,
delivered the opinion of the court.
In December, 1916, one Dora Oglesby entered into a written contract with J. W. Henderson, a land*255holder in Marshall county, whereby she bound herself and children to work with Mr. Henderson for four or five years. The contract was in these words:
Potts Camp, Miss., 12 — 20—16.
“This is to certify that Dora Oglesby has contracted with J. W. Henderson for her and her children to work with said J. W. Henderson for four or five years, said Dora Oglesby and children to work by the day.
her Dora X Oglesby.” mark
It seems that Dora and the children remained on Mr. Henderson’s place until the fall of 1918. The evidence discloses that Dora did but little actual work; she cooked for and carried food to the children at work in the field. In the fall of 1918, according to the evidence of the state, the written contract was abrogated by the parties, and a verbal contract made, whereby Dora. Oglesby bound herself and children to cultivate Mr. Henderson’s land on shares.
On or about the 23d day of November, 1918, Dora left Mr. Henderson and moved on the plantation of Mr. Evans, the appellant. The evidence for the state also shows that Mr. Henderson told Mr. Evans that he had contracted with Dora to work a share crop on his land in 191.9. It will be seen that Mr. Evans hired Dora before the beginning of Dora’s 1919 contract with Mr. Henderson.
The prosecution of this case is based upon section 1146, Code- of 1906 (section 874, Hemingway’s Code), which is as follows:
“If any person shall willfully interfere with, entice away, knowingly employ, or induce a laborer or renter who has contracted with another person for a specified time to leave his employer or the lease premises, before the expiration of his contract without the consent of *256the employer or landlord, he shall, upon conviction, be fined not less than twenty-five dollars nor more than one hundred dollars, and in addition shall be liable to the employer or landlord for all advances made by him to said renter or laborer by virtue of his contract with said renter or laborer, and for all damages which he may have sustained by reason thereof. The provisions of this section shall apply to minors under contract made by a parent or natural guardian.”
In this connection it may be said that the evidence does not show that the appellant “willfully interfered with,” or “enticed away,” Mr. Henderson’s tenant. The evidence shows without doubt that Dora left Mr. Henderson on her own accord and before she had entered upon her alleged contract for the year 1919; that she sought Mr. Evans, and told him that she would not go back to Mr. Henderson, and so Mr. Evans made a contract with her to work for the year 1919.
The question for our decision is about this: Does the mere hiring of a tenant, who has broken his contract with his landlord before she had entered upon the alleged contract, constitute a violation of section 1146, Code of 1906? The section of the Code was designed to stabilize the agricultural industry, the chief industry of the state, and to this end the legislature penalized all efforts of one farmer to persuade the tenants of another farmer to “jump their contracts.” The agricultural labor of' the state is overwhelmingly of African descent. They are credulous and fickle, and are easily persuaded, and thus for the common good this statute was enacted.
At various times this court has been called upon to construe these statutes. In Hendricks v. State, 79 Miss. 368, 30 So. 708, the court put a strict construction upon a similar statute in favor of the defendant. In Alford v. Pegues, 92 Miss. 561, 46 So. 76, the present statute was under review. In that case a *257civil suit was instituted against the alleged offender of the statute. In that case the court said: “There is no question in the world of any enticing away. of Alford’s laborer or tenant in this case.”
The same may be said of this case. In this ease, as in the case just mentioned, the tenant had terminated her contract with her landlord, and she had never entered upon her alleged contract. It thus appears that this court has strictly construed this statute, and rigidly held each case within the literal terms of the statute, and always in favor of the accused.
The tenant in the present case had, of her own accord and for reasons satisfactory to herself, decided she would not carry out her contract. She had left her landlord definitely and for good. She sought the appellant and asked for employment, and, after ascertaining that she would hot carry out her contract, appellant employed her.
This court in State v. Armstead, 103 Miss. 790, 60 So. 778, Ann. Cas. 1915B, 495, declared section 11.47, Code of 1906, to be in violation of section 15 of our state Constitution, as well as the Constitution of the United States. The section under review in that case was a part of the scheme to protect employers of labor, and while the decision does not necessarily control this case, yet it does preserve inviolate the right of contract, even with an ignorant share cropper or lessee.
We do not believe that it was the intention of the legislature to penalize the acts of the appellant disclosed by this record. He merely made a contract with a tenant who had abandoned her contract before she had entered upon it, without the advice or suggestion of appellant. The contract which it was alleged that appellant made with the tenant was made before the tenant “had ever” entered upon her contract with her former landlord, and contracts under such cir*258cumstances as this must be strictly construed against the penalty. Alford v. Pegues, 92 Miss. 558, 46 So. 76.

Reversed and dismissed.